Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
Claims 1, 3-12 and 14-20 are currently pending.  
The indicated allowability of claims 1, 3-12 and 14-20 is withdrawn in view of the newly discovered reference(s) to Ludlow (US 5265958).  Rejections based on the newly cited reference(s) follow.
Upon further consideration and review claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  It would be clearer if the different limitations where separated by punctuation marks to facilitate the reading and comprehension of the claim language. In lines 17-18 the claim recites “a temperature sensor operably coupled with the first metallic shim a second metallic shim having an inner side and an outer side”.  It is suggested to add a semicolon ;” after “the first metallic shim” in line 17.  For example: “a temperature sensor operably coupled with the first metallic shim; a second metallic shim having an inner side and an outer side”.   Appropriate correction is required.
Regarding claim 3, in lines 1-3 the claim recites “wherein the at least one surface of the at least one metallic shim is plated with an Electroless-Nickel immersion Gold or an Electroless Nickel Electroless Palladium Immersion Gold material.” However, “at least one surface of the at least one metallic shim” has not been recited. Perhaps Applicant means “the first metallic shim” or “the second metallic shim”? Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  It would be clearer if the different limitations where separated by punctuation marks to facilitate the reading and comprehension of the claim language. In lines 8-9 the claim recites “a temperature sensor operably coupled with the first metallic shim a second metallic shim having an inner side and an outer side”.  It is suggested to add a semicolon “;” after “the first metallic shim” in line 17.  For example: “a temperature sensor operably coupled with the first metallic shim; a second metallic shim having an inner side and an outer side”.   Appropriate correction is required.
Regarding claim 15, in lines 1-3 the claim recites “wherein the at least one surface of the at least one metallic shim is plated with an Electroless-Nickel immersion Gold or an Electroless Nickel Electroless Palladium Immersion Gold material.” However, “at least one surface of the at least one metallic shim” has not been recited. Perhaps Applicant means “the first metallic shim” or “the second metallic shim”? Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is confusing.  The claim recites in lines 1-3 “wherein the temperature sensor is operably coupled with the polyimide film via an epoxy material in the form of an Electroless-Nickel immersion Gold or an Electroless Nickel Electroless Palladium Immersion Gold material.”  It is not clear how the epoxy material is in the form of an Electroless-Nickel immersion Gold or an Electroless Nickel Electroless Palladium Immersion Gold material”.  Please clarify.
For Examination on the merits the claim will be interpreted as best understood.
Claim 20 depends on claim 19, therefore is rejected at least for the same reasons as to claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludlow (US 5265958) (hereinafter Ludlow).
Regarding claim 17, Ludlow teaches a method of preparing a reference illumination system, the method comprising: providing a substrate (pattern plate) (32) having at least one opening (patterns) (P0, P1, P2 and P3) (see Abstract; column 3, lines 48-55; column 4, lines 35-58 and Figures 1-2); operably coupling at least one reference calibration unit (reference calibration unit resides in elements: heat sink (12), Peltier heater-cooler devices (14,16, 20, 22, 24), main plate (18) and blackbody plates (26,28 and 30)) with the substrate (pattern plate) (32), comprising the steps of:

providing a thermoelectric cooler module (Peltier) (20) having a first side and a second side (see Figures 1 and 5); operably coupling the first side of the thermoelectric cooler (Peltier) (20) with the inner side of the first metallic shim (black body plate) (26) (see Figures 1 and 5); 
operably coupling a temperature sensor (thermocouple) (52) with the first metallic shim (black body plates) (26) (see column 5, lines 31-36);
providing a second metallic shim (main plate) (18) having an inner side and an outer side (see Figures 1 and 5);
operably coupling the inner side (opposite face) (18a) of the second metallic shim (main plate) (18) with the second side of the thermoelectric cooler (Peltier) (20) (see Figures 1 and 5); and 
applying an emissivity coating to the outer side of the first metallic shim (lower surface (26b) coated to provide high emissivity) and the outer side of the second metallic shim (small area (34) of face (18b) coated with high emissivity paint) (see column 3, lines 48-62; column 4, lines 12-35 and column 5, lines 29-51 and Figures 1 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain et al. (US 7422365) (hereinafter Chamberlain) in view of Nguyen et al. (US 2013/0188058) (hereinafter Nguyen) in further view of Ludlow. 
Regarding claim 1, Chamberlain in Figure 1 teaches a temperature detection system for determining a surface temperature, the temperature detection system comprising:
a housing (encasing where the thermal imaging system resides); a thermal imaging system (thermal imaging device) (2) at least partially disposed within the housing, the thermal imaging system (thermal imaging device) (2) configured to capture at least one thermal image of a subject (object) (8) (see column 2, lines 60-67, column 5, lines 10-20 and column 7, lines 22-27), the at least one thermal image including a surface temperature of the subject; and a reference illumination system  (heat sources) (6,7), the reference illumination system including a substrate having at least one reference calibration unit (black body cavity) (21) operably coupled therewith such that the substrate is at least partially constructed from a solid metal embedded therein (see column 8, lines 1-24), wherein the at least one reference calibration unit (black body cavity) (21) is visible to the thermal imaging system (thermal imaging device) (2) (see column 7, lines 45-53 and column 8, lines 1-24).  
However Chamberlain does not explicitly teach an arm operably coupled with and extending from the housing and the reference illumination system operably coupled with the arm.
  Nguyen teaches an arm (handle) (120) operably coupled with and extending from the housing (housing) (105) (see Figure 1A and paragraph 0020).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal imaging system as taught by Chamberlain to include an arm operably coupled with and extending from the housing as taught by Nguyen.  Wherein the combination of Chamberlain and Nguyen will provide the reference illumination system operably coupled with the arm.  One would be motivated to make this combination in order to allow a user to arrange the field of view of 
However Chamberlain as modified by Nguyen does not explicitly teach the reference illumination system including; a first metallic shim having an inner side and an outer side; a thermoelectric cooler module having a first side and a second side, the first side of the thermoelectric cooler being operably coupled with the inner side of the first metallic shim; a temperature sensor operably coupled with the first metallic shim a second metallic shim having an inner side and an outer side, the inner side of the second metallic shim being operably coupled with the second side of the thermoelectric cooler; and an emissivity coating applied to the outer side of the first metallic shim and the outer side of the second metallic shim.
Ludlow teaches the reference illumination system (thermal imager test device) (10) (see column 3, lines 48-55) including; a first metallic shim (black body plate) (26) (the black body plate (26) being manufactured from copper sheet) having an inner side and an outer side (lower surface) (26b) (see column 3, lines 48-55; column 4, lines 18-35 and Figures 1 and 5);
a thermoelectric cooler module (Peltier) (20) having a first side and a second side (see Figures 1 and 5), the first side of the thermoelectric cooler (Peltier) (20) being operably coupled with the inner side of the first metallic shim (black body plate) (26) (see Figures 1 and 5); a temperature sensor (thermocouple) (52) operably coupled with the first metallic shim (black body plates) (26) (see column 5, lines 31-36) a second metallic shim (main plate) (18) having an inner side and an outer side (see Figures 1 and 5), the inner side (opposite face) (18a) of the second metallic shim (main plate) (18) being operably coupled with the second side of the thermoelectric cooler (Peltier) (20) (see Figures 1 and 5); and an emissivity coating applied to the outer side of the first metallic shim (lower surface (26b) coated to provide high emissivity) and the outer side of the second metallic shim (small area (34) of face (18b) coated with high emissivity paint) (see column 3, lines 48-62; column 4, lines 12-35 and column 5, lines 29-51 and Figures 1 and 5).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference illumination system as taught by the prior combination with a first metallic shim having an inner side and an outer side; a thermoelectric cooler module having a first side and a second side, the first side of the thermoelectric cooler being operably coupled with the inner 
Regarding claim 3, the prior combination teaches all the limitations of claim 1.
However Chamberlain as modified by Nguyen and Ludlow does not explicitly teach the at least one surface of the at least one metallic shim is plated with an Electroless-Nickel immersion Gold or an Electroless Nickel Electroless Palladium Immersion Gold material.
Although, Chamberlain as modified by Nguyen and Ludlow does not explicitly teach the at least one surface of the at least one metallic shim is plated with an Electroless-Nickel immersion Gold or an Electroless Nickel Electroless Palladium Immersion Gold material, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the at least one metallic shim being plated with an Electroless-Nickel immersion Gold or an Electroless Nickel Electroless Palladium Immersion Gold material, since it has been held to be within the general skill of the worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, the prior combination teaches all the limitations of claim 1.
However Chamberlain as modified by Nguyen and Ludlow does not explicitly teach at least one user interface element operably coupled with the housing.  
Nguyen teaches at least one user interface element (user interface portion) (135) operably coupled with the housing (housing) (105) (see Figure 1c and paragraph 0025).

Regarding claim 10, Chamberlain further teaches a controller (processor) (3) configured to control operation of the thermal imaging system (thermal imaging device) (2) and the reference illumination system (heat sources) (6,7) (see Figure 1 and paragraphs 0034-0036).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain in view of Nguyen and Ludlow as applied to claim 3 above, in further view of Lofy (US 2009/0025770) (hereinafter Lofy).
Regarding claim 4, the prior combination teaches all the limitations of claim 3.
However Chamberlain as modified by Nguyen and Ludlow does not explicitly teach a polyimide film at least partially surrounding an exterior portion of the inner side of the first metallic shim.
Lofy teaches a polyimide film (thermally conductive layer) (34) at least partially surrounding an exterior portion of the inner side of the first metallic shim (fins) (38) (see paragraph 0083 and Figure 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference illumination system as taught by the prior combination with a polyimide film at least partially surrounding an exterior portion of the inner side of the first metallic shim as taught by Lofy.  One would be motivated to make this combination in order to provide electrical insulation while simultaneously providing good heat conduction.
Regarding claim 5, the prior combination teaches all the limitations of claim 4.
However Chamberlain as modified by Nguyen and Ludlow and Lofy does not explicitly teach the temperature sensor being operably coupled with the polyimide film.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference illumination system as taught by the prior combination with the temperature sensor being operably coupled with the polyimide film as taught by Lofy.  One would be motivated to make this combination in order to provide electrical insulation while simultaneously providing good heat conduction.
Regarding claim 6, the prior combination teaches all the limitations of claim 5.
However Chamberlain as modified by Nguyen and Ludlow and Lofy does not explicitly teach the temperature sensor being operably coupled with the polyimide film via an epoxy material.
Lofy teaches the temperature sensor (temperature sensor) (50) being operably coupled with the polyimide film (thermally conductive layer) (34) via an epoxy material (epoxy) (see paragraph 0095 and Figure 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference illumination system as taught by the prior combination with the temperature sensor being operably coupled with the polyimide film via an epoxy material as taught by Lofy.  One would be motivated to make this combination in order to provide electrical insulation while simultaneously providing good heat conduction.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain in view of Nguyen and Ludlow as applied to claim 1 above, in further view of Vergara et al. (US 2018/0098903) (hereinafter Vergara).
Regarding claim 7, the prior combination teaches all the limitations of claim 1.
However Chamberlain as modified by Nguyen and Ludlow does not explicitly teach a PID controller operably coupled with the temperature sensor and the thermoelectric cooler to maintain a desired temperature.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference illumination system as taught by the prior combination with a PID controller operably coupled with the temperature sensor and the thermoelectric cooler to maintain a desired temperature as taught by Vergara.  One would be motivated to make this combination in order to accurately control the temperature of the thermoelectric cooler.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain in view of Nguyen and Ludlow as applied to claim 1 above, in further view of Strandemar (US 2012/0218418) (hereinafter Strandemar).
Regarding claim 8, the prior combination teaches all the limitations of claim 1.
However Chamberlain as modified by Nguyen and Ludlow does not explicitly teach a time of flight sensor at least partially disposed within the housing.  
Strandemar teaches a time of flight sensor at least partially disposed within the housing                          (According to embodiments, one or more distance measuring devices are integrated in, connected to, and/or coupled to the camera 1 (e.g., distance measuring device(s) 22 as shown in FIG. 1). The one or more distance measuring are arranged to obtain distance related information regarding a distance from the camera 1 to an observed scene, or to one or more objects comprised in the scene. The one or more distance measuring devices may for example comprise a selection of the following: a distance sensor, a laser range finder, a time of flight sensor, and/or an ultra-sonic distance measuring device; see paragraph 0031).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal imaging system as taught by the prior combination with a time of flight sensor at least partially disposed within the housing as taught by Strandemar.  One would be motivated to make this combination in order to have a sensor that detects a distance to the object, so as .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain in view of Nguyen and Ludlow as applied to claim 1 above, in further view of Hoelter et al. (US 2015/0319378) (hereinafter Hoelter).  
Regarding claim 11, the prior combination teaches all the limitations of claim 1.
However Chamberlain as modified by Hoelter does not explicitly teach the at least one reference calibration unit is intermittently exposed to the thermal imaging system via at least one of an occluding member or decoupling the at least one reference calibration unit from the arm.  
Hoelter teaches at least one reference calibration unit (blackbody coating) is intermittently exposed to the thermal imaging system (infrared imaging module) (100) via at least one of an occluding member (shutter) (see Abstract, paragraphs 0040, 0109 and 0176)
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature detection system as taught by the prior combination with the at least one reference calibration unit is intermittently exposed to the thermal imaging system via at least one of an occluding member as taught by Hoelter.  One would be motivated to make this combination in order to provide non-uniformity correction and to provide more accurate temperature information about the target.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain in view of Ludlow.
Regarding claim 12, Chamberlain teaches a reference illumination system (heat sources) (6,7) for use with a temperature detection system (thermal imaging system) (2), the reference illumination system (heat sources) (6,7) including a substrate having at least one reference calibration unit (black body cavity) (21) operably coupled therewith such that the substrate is at least partially constructed from a solid metal embedded therein ) (see column 4, lines, 21-35, column 7, lines 45-53 and column 8, lines 1-24).  

Ludlow teaches the reference illumination system (thermal imager test device) (10) (see column 3, lines 48-55) including; a first metallic shim (black body plate) (26) (the black body plate (26) being manufactured from copper sheet) having an inner side and an outer side (lower surface) (26b) (see column 3, lines 48-55; column 4, lines 18-35 and Figures 1 and 5);
a thermoelectric cooler module (Peltier) (20) having a first side and a second side (see Figures 1 and 5), the first side of the thermoelectric cooler (Peltier) (20) being operably coupled with the inner side of the first metallic shim (black body plate) (26) (see Figures 1 and 5); a temperature sensor (thermocouple) (52) operably coupled with the first metallic shim (black body plates) (26) (see column 5, lines 31-36) a second metallic shim (main plate) (18) having an inner side and an outer side (see Figures 1 and 5), the inner side (opposite face) (18a) of the second metallic shim (main plate) (18) being operably coupled with the second side of the thermoelectric cooler (Peltier) (20) (see Figures 1 and 5); and an emissivity coating applied to the outer side of the first metallic shim (lower surface (26b) coated to provide high emissivity) and the outer side of the second metallic shim (small area (34) of face (18b) coated with high emissivity paint) (see column 3, lines 48-62; column 4, lines 12-35 and column 5, lines 29-51 and Figures 1 and 5).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference illumination system as taught by the prior combination with a first metallic shim having an inner side and an outer side; a thermoelectric cooler module having a first side and a second side, the first side of the thermoelectric cooler being operably coupled with the inner side of the first metallic shim; a temperature sensor operably coupled with the first metallic shim a second metallic shim having an inner side and an outer side, the inner side of the second metallic shim being .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain in view Ludlow as applied to claim 12 above, in further view of Lofy. 
Regarding claim 14, the prior combination teaches all the limitations of claim 12.
However Chamberlain as modified by Ludlow does not explicitly teach a polyimide film at least partially surrounding an exterior portion of the inner side of the first metallic shim, wherein the temperature sensor is operably coupled with the polyimide film.
Lofy teaches a polyimide film (thermally conductive layer) (34) at least partially surrounding an exterior portion of the inner side of the first metallic shim (fins) (38) (see paragraph 0083 and Figure 2), and the temperature sensor (temperature sensor) (50) being operably coupled with the polyimide film (thermally conductive layer) (34) (see paragraphs 0079 and 0100 and Figure 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference illumination system as taught by the prior combination with a polyimide film at least partially surrounding an exterior portion of the inner side of the first metallic shim, and the temperature sensor being operably coupled with the polyimide film as taught by Lofy.  One would be motivated to make this combination in order to provide electrical insulation while simultaneously providing good heat conduction.
Regarding claim 15, the prior combination teaches all the limitations of claim 14.

Although, Chamberlain as modified by Nguyen and Ludlow does not explicitly teach the at least one surface of the at least one metallic shim is plated with an Electroless-Nickel immersion Gold or an Electroless Nickel Electroless Palladium Immersion Gold material, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the at least one metallic shim being plated with an Electroless-Nickel immersion Gold or an Electroless Nickel Electroless Palladium Immersion Gold material, since it has been held to be within the general skill of the worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain in view of Ludlow as applied to claim 12 above, in further view of Vergara et al. (US 2018/0098903) (hereinafter Vergara).
Regarding claim 16, the prior combination teaches all the limitations of claim 12.
However Chamberlain as modified by Ludlow does not explicitly teach a PID controller operably coupled with the temperature sensor and the thermoelectric cooler to maintain a desired temperature.
Vergara teaches a PID controller (PID controller) (212) operably coupled with the temperature sensor (temperature sensor) (204) and the thermoelectric cooler (TEC) (210) to maintain a desired temperature (see paragraph 0077 and Figure 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference illumination system as taught by the prior combination with a PID controller operably coupled with the temperature sensor and the thermoelectric cooler to maintain a desired temperature as taught by Vergara.  One would be motivated to make this combination in order to accurately control the temperature of the thermoelectric cooler.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ludlow in view of Lofy.
Regarding claim 18, Ludlow teaches all the limitations of claim 17.
However Ludlow does not explicitly teach surrounding an exterior of the inner side of the first metallic shim with a polyimide film. 
Lofy teaches surrounding an exterior of the inner side of the first metallic shim (fins) (38) with a polyimide film (thermally conductive layer) (34) (see paragraph 0083 and Figure 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the prior combination with surrounding an exterior of the inner side of the first metallic shim with a polyimide film as taught by Lofy.  One would be motivated to make this combination in order to provide electrical insulation while simultaneously providing good heat conduction.
Regarding claim 19, the prior combination teaches all the limitations of claim 18.
However Ludlow as modified by Lofy does not explicitly teach the temperature sensor being operably coupled with the polyimide film via an epoxy material in the form of an Electroless-Nickel immersion Gold or an Electroless Nickel Electroless Palladium Immersion Gold material.
Lofy teaches the temperature sensor (temperature sensor) (50) being operably coupled with the polyimide film (thermally conductive layer) (34) via an epoxy material (epoxy) (see paragraph 0095 and Figure 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference illumination system as taught by the prior combination with the temperature sensor being operably coupled with the polyimide film via an epoxy material as taught by Lofy.  One would be motivated to make this combination in order to provide electrical insulation while simultaneously providing good heat conduction.
However Ludlow as modified by Lofy does not explicitly teach an Electroless-Nickel immersion Gold or an Electroless Nickel Electroless Palladium Immersion Gold material.
Although, Ludlow as modified by Lofy does not explicitly teach an Electroless-Nickel immersion Gold or an Electroless Nickel Electroless Palladium Immersion Gold material, it would have been obvious In re Leshin, 125 USPQ 416.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ludlow in view of Lofy as applied to claim 19 above, in further view of Vergara.
Regarding claim 20, the prior combination teaches all the limitations of claim 19.
However Ludlow as modified by Lofy does not explicitly teach the step of operably coupling a PID controller with the temperature sensor and the thermoelectric cooler to maintain a desired temperature.
Vergara teaches the step of operably coupling a PID controller (PID controller) (212) with the temperature sensor (temperature sensor) (204) and the thermoelectric cooler (TEC) (210) to maintain a desired temperature (see paragraph 0077 and Figure 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the prior combination with a PID controller operably coupled with the temperature sensor and the thermoelectric cooler to maintain a desired temperature as taught by Vergara.  One would be motivated to make this combination in order to accurately control the temperature of the thermoelectric cooler.

Response to Arguments
No arguments were presented in correspondence filed September 2, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855